Dent, Judge:
The appeal of the Springfield Malleable Iron Co. in the case of Thomas Maxon’s Administratrix against The Maxon-Miller Co. from the circuit court of Cabell County, presents the single question as to whether the allowance, by the circuit court in its decree, to the estate of Thomas Maxon, deceased, the sum of $257.18 as salary for said Maxon’s services as president of such company, is supported by law. The record shows negatively that the stockholders never authorized such allowance to be made either before or after the services were rendered. Ho brief is filed in behalf of the appellee. The appellant relies on the case of Ravenswood S. & O. Ry. Co. v. Woodyard, 46 W. Va. 558, (33 S. E. 285), as being conclusive in the present case. In that case it was held that no allowance could be made to a president of a corporation unless by resolution or by law of the stockholders for the reason that section 53, chapter 53, Code, provides that “There shall be no-compensation for services ren*151dered by the president or any director, unless it be allowed by the stockholders.” For a full discussion of the matter reference is made to the case cited. The statute governs this case and determines it in favor of the appellant. The decree complained of therefore in so far as it decrees to the estate of Thomas Maxon, deceased, the sum of $257.18, for services rendered by him as president of the Maxon-Miller Co. is reversed, and in all other respects affirmed with costs against the administratrix, to be paid out of any funds in her hands to be administered.

Reversed in part.